Title: To Thomas Jefferson from Joseph Carrington Cabell, 1 April 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood.
1 April. 1821.
I am much concerned not to be able to attend the meeting of the Visitors or the Albemarle election, in consequence of an indisposition contracted in travelling thro the late severe weather. I hope my friends will make known the cause of my absence from the election, and make my apology to the people. I shall endeavor to call on you on my way down the country. I profit of the opportunity by Mr Southall to convey you this note. My respectful compliments & friendly salutations attend all the gentlemen of the Board.I am dear Sir, faithfully your friendJos: C: Cabell